DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The reference below is cited as general state of the art of using Monte Carlo simulation for financial modeling.
Midmore, US Patent Application Pub. No. 2015/0066730.
There are no references either individually or in combination that teaches the limitations as recited in the claimed invention.

35 U.S.C 101 subject eligibility: 
Applicant’s remarks (05/16/2022) in response to the Office Action (3/15/2022) with respect to the 35 U.S.C. 101 rejection has been fully considered and are persuasive. The claimed invention integrates the abstract idea into a practical application. The 35 U.S.C. 101 rejection is hereby withdrawn and Applicant's argument is hereby incorporated as reason for overcoming the 35 U.S.C. 101 rejection.   

For these reasons, the claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on M-F 8:30AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/
Primary Examiner, Art Unit 3691